IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0993
                           Filed September 22, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ARMANDO ADAME III,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Floyd County, Gregg R. Rosenbladt,

Judge.



      Appellant appeals his conviction for first-degree murder and felony

possession of a firearm. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Mary K. Conroy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Mullins, P.J., May, J., and Doyle, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


MAY, Judge.

       Armando Adame III, appeals his convictions for first-degree murder and

possessing a firearm as a felon. We affirm.

       Viewing the record in the light most favorable to the verdict, this case is

about a methamphetamine deal gone wrong. In October 2017, Adame and two of

his friends went on a long, overnight drive from Cedar Falls to Grundy Center to

Marshalltown to Tama and finally to Charles City. Along the way, they picked up

another friend who would take them to a house in Charles City. There they hoped

to pick up some methamphetamine to sell for a profit. Hours and hundreds of miles

later, the group finally arrived in Charles City—but their connection reneged on the

promise to deliver the methamphetamine. Tired and angry, Adame and his two

friends started driving back to Cedar Falls. Along the way, an argument broke out

between Adame and Michael Johns, one of the friends. When the friend who was

driving pulled over on a rural Floyd County gravel road to urinate, Adame and

Johns kept arguing and got out of the car. Adame retrieved a sawed-off shotgun

from the trunk of the car, shot Johns point blank, and left Johns’s body along that

lonely Floyd County gravel road.      Later, after the driver was arrested on an

unrelated charge, he told police the story of what happened. Johns’s body was

eventually found. Adame was charged with first-degree murder and possession

of a firearm as a felon. After a jury trial, Adame was convicted on both counts.

       On appeal, Adame argues that his trial was tainted by admission of

testimony from Ashley Clement. Clement had dated Michael Johns before his

death. She moved in with him in August or September 2017. In October 2017,

Clement testified she came home to find Adame and Johns arguing about some
                                        3


money Johns owed Adame. Adame was holding a gun. When Clement walked in

the room, Adame pointed the gun at her and said, “She can pay for you.” In her

testimony, Clement identified the gun as a sawed-off shotgun. But Clement did

not claim Adame fired the gun. Rather, Johns intervened to defuse the situation.

According to Clement, Johns “put his arm out and, like, hit the barrel of the gun

and said, ‘She has nothing to do with this.’ And told me to go.” Clement then ran

outside.

       Adame argues this testimony by Clement should have been excluded as

improper character evidence, violating Iowa Rule of Evidence 5.404. Adame also

argues the evidence was substantially more prejudicial than probative and,

therefore, should be excluded under rule 5.403. “[W]e generally review evidentiary

rulings for abuse of discretion.” State v. Helmers, 753 N.W.2d 565, 567 (Iowa

2008). “An abuse of discretion occurs when the trial court exercises its discretion

on grounds or for reasons clearly untenable or to an extent clearly unreasonable.”

State v. Tipton, 897 N.W.2d 653, 690 (Iowa 2017) (quotation marks and citations

omitted).

       Evidence of uncharged crimes or other bad acts is generally not admissible

unless the evidence serves a non-character purpose, such as proving motive,

intent, or absence of mistake. See Iowa R. Evid. 5.404(b)(2); State v. Wilson, 878

N.W.2d 203, 211 (Iowa 2016). We ask three questions to determine whether

admission constituted an abuse of discretion:

      First, was the evidence relevant and material to a legitimate, non-character

       issue in the case?
                                         4


      Second, was there clear proof the accused actually committed the bad act

       or crime?

      And finally, was the probative value of the evidence substantially

       outweighed by a risk of unfair prejudice?

See State v. Richards, 879 N.W.2d 140, 145 (Iowa 2016).

       We see no abuse of discretion here. To begin with, we reject Adame’s

argument that Clement’s testimony could only suggest a propensity for illegal

activity or general bad character. For one thing, Clement’s description of the

argument between Adame and Johns suggests a “bad state of feeling on the part

of the defendant” toward the victim, which is plainly relevant to Adame’s intent and

motive to harm Johns. See State v. Knox, 464 N.W.2d 445, 449 (Iowa 1990).

Also, Clement’s identification of the weapon Adame pointed at her—a sawed off

shotgun—matched the alleged murder weapon. See id. So we readily conclude

Clement’s testimony is relevant to important non-character issues in the case.

       We next consider whether there is clear proof that Adame actually did what

Clement reported. We believe this threshold has been met. We do not require

corroboration or proof beyond a reasonable doubt to pass the clearness threshold.

State v. Taylor, 689 N.W.2d 116, 130 (Iowa 2004). Instead, there simply must be

enough proof to prevent jury speculation or drawing inferences based solely on

suspicion. Id. Here, Clement testified under oath and was subject to cross-

examination. This alone passes the “clear proof” hurdle. See State v. Caples, 857

N.W.2d 641, 647 (Iowa Ct. App. 2014) (“Testimony of a credible witness can satisfy

th[e clear proof] requirement.”); see also Richards, 879 N.W.2d at 152 (holding
                                         5


testimony constituted clear proof of the other acts under the circumstances

presented).

      Finally, we turn to the classic exercise of balancing the probative force of

Clement’s testimony against the risk of unfair prejudice.1 We consider the need

for the challenged evidence in light of the issues presented and any other available

evidence, the strength or weakness of the evidence on the issue, and the degree

to which the factfinder may be influenced to decide the case on an improper basis.

State v. Taylor, 689 N.W.2d 116, 124 (Iowa 2004). This balancing is “not an exact

science,” and we give a “great deal of leeway to the trial judge who must make this

judgment call.” State v. Putnam, 848 N.W.2d 1, 10 (Iowa 2014) (quoting State v.

Newell, 710 N.W.2d 6, 20–21 (Iowa 2006)).

      We do not think the district court exceeded its broad “leeway” here. After

hearing Clement testify through an offer of proof, the district court made these

observations:

              In this type of motion, we’re talking about Rules [5.]403 and
      [5.]404. And that involves a balancing. The court needs to balance
      the prejudicial effect of the evidence versus any probative value. And
      some of this evidence may be admitted for certain purposes as the
      State has argued such as motive, intent, lack of mistake, those stated
      in the rule.
              The things that I was curious to hear about were the time of
      the incident. The witness indicated at first it was in September of ’17,
      but then she said more likely in October of ’17. So that would put us
      in the same timeframe. The—also of relevance is the witness would
      testify that she saw the defendant in possession of a gun—not a real
      detailed description—but she indicated that it appeared to be a
      shotgun with a cut barrel. So that is a relevant observation.
              The court was curious about the involvement of Michael
      Johns in the incident. It appears from the offer of proof that Mr. Johns

1 This third prong of the other-acts admission test requires us to consider an
identical standard to Adame’s rule 5.403 objection. Our analysis in this section
applies to both objections.
                                          6


       was actually there and that when the witness came home, she
       overheard Mr. Johns and the defendant having a discussion or
       argument about money upstairs when she got home and the fact that
       Mr. Johns may have owed the defendant money.
                The incident itself, it seems Mr. Johns was present there, not
       just Ms. Clement or the defendant, but that Mr. Johns she’ll testify
       was present and did observe it and actually took his hand and moved
       the gun away from the witness. In the case that we’re hearing about
       at trial, there has been a discussion of money and drugs and money
       being owed for drugs and trying to get money and also the
       defendant’s frustration that a lot of effort was being put into an
       endeavor that didn’t pan out or amount to any gain for anybody. And
       so I think a lot of the issues here are the same.
                For those reasons—and I seriously have considered this—
       under the rules looking at the probative value of the evidence, I find
       that the evidence does have a lot of probative value for the reasons
       I’ve set down, the timing, the involvement of Mr. Johns,
       circumstances, identification of gun by the witness. There certainly
       is prejudicial effect, but I think the probative value of the evidence
       does outweigh this and the evidence is admissible under the
       exceptions in [5.]404(b)(2). So the court will allow the testimony.

       We find no abuse of discretion in this thoughtful, carefully-considered ruling,

which largely speaks for itself. See State v. Tyler, 873 N.W.2d 741, 755 (Iowa

2016). We add only a few comments. First, the need for Clement’s testimony was

not insubstantial—after all, only Clement could explain this telling interaction

between Adame and the victim that occurred just weeks before the victim’s death.

Her testimony was probative as to both (1) the dangerous state of the men’s

relationship in early fall 2017, and (2) Adame’s possession of a sawed-off shotgun,

the very sort of weapon used to kill Johns in fall 2017.

       On the other hand, as the district court understood, there was some risk of

unfair prejudice, like the desire to punish Adame for pointing a gun at Clement.

But when the charged crime is substantially more serious than the “other bad acts,”

the risk of unfair prejudice is reduced. See State v. Rodriquez, 636 N.W.2d 234,

243 (Iowa 2001). That is the case here. Clement did not claim Adame had
                                        7


physically harmed anyone. She did not even claim he fired the gun. Indeed,

according to Clement, Adame actually allowed Johns to push the barrel of the gun

away. So while the incident Clement described was certainly concerning, it was

far less “sensational or disturbing” than the charged crime of murder. See State v.

Larsen, 512 N.W.2d 803, 808 (Iowa Ct. App. 1993). And we see little risk that

Clement’s testimony would “rouse” the jury to “overmastering hostility.” See State

v. Plaster, 424 N.W.2d 226, 232 (Iowa 1988).

      All things considered, we believe the district court acted well within its

discretion. We affirm.

      AFFIRMED.